DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of December 23, 2020.  Applicant’s arguments have been considered.

Priority:  06/06/2018
Status of Claims:  Claims 1 – 20 are pending.  Claims 1, 4 – 6, 11, 15 and 18 – 20 have been AMENDED.     
Status of Office Action:  FINAL

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No.10,331,874.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 1 – 20 are generic to all that is recited in 1 – 20 of U.S. Patent 10,331,874.  That is, 1 – 20 of U.S. Patent No. 10,331,874 falls entirely within the scope of claims 1 – 20 or, in other words, claims 1 – 20 are anticipated by 1 – 20 of U.S. Patent 10,331,874.

Response to Arguments
Applicant’s arguments filed December 23, 2020, have been fully considered and found persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1 and 15 to overcome a 35 U.S.C. 112(b) rejection, as being indefinite, regarding language of “determine whether a user action is performed” and “perform an action”; with striking and addition of clarification language.  The rejection under 35 U.S.C. 112(b) of Claims 1 and 15, and claims dependent from Claims 1 and 15, as to the subject language is withdrawn.
Applicant’s arguments regarding the amended claims and 35 U.S.C. 101 are found persuasive, and the 35 U.S.C. 101 rejection has been withdrawn.
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103, noting Applicant’s argument as to: the AR overlay being displayed to overlay an image of a touch capacitive screen of the ATM device, are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Conclusion
Art of potential relevance includes Laracey, (U.S. 2017/0262844) generally identifying conducting a transaction at an ATM with user device authentication and corresponding ATM authentication; Dow et al., (U.S. 2016/0307001) generally identifying an augmented reality overlay; McCarthy et al., (U.S. 2014/0263618) generally identifying translation to language and a presentation; and Adams et al., (U.S. 2018/0158053 generally identifying augmented reality dynamic authentication.
 Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        March 18, 2021